Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 9/21/21. 
Response to Amendment
The examiner acknowledges the amendment of claims 1,13, and 15.

Response to Arguments
          In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Soleimani teaches a system for managing authorization of event participant to access a facility (paragraph 023) and the access facility include a building (paragraph 043). The reference of Saylor is relied upon for teaching the limitation of communicating this authorization to the server which identifies participant information for the participant (the event host uses an application to access to access social intelligence service to gain information on attendee of the meeting, col. 3 line 54-col. 4 line 22).
	Regarding applicant’s argument that that the reference of Saylor has nothing to do with authorizing  individuals to attend an event, the reference of Saylor is only rely on for teaching the limitation of communicating the authorization to the server which identifies information (such as demographics information) for the participant (col. 3 line 54-col. 4 line 22).


           Regarding applicant’s argument that the access authorization continues such that an indication of this authorization is provided to the server, which in turn provides participant information for the particular participant. This participant information is then displayed at the control device so that an additional check can be made between the displayed participant information and the actual participant who is attempting to gain access. In this way, an accurate and reliable determination can be made that the actual person attempting to gain access is in fact the same one (as identified by the server-provided participant information) who is allowed to have access. In this way, sharing of access credentials and other security-avoiding measures can be effectively dealt with.  It is the examiner’s position that the claim only recites the limitation of communicating the authorization to the server which identifies participant information, the limitations as claimed does not recite any limitation indicating that the authorization information is communicated to the server for authentication. The displaying of the participant information is disclosed by the reference of Soleimani (paragraph 035).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleimani US Patent Application Publication 20150106150 in view of Saylor US Patent 8943044.




for a building or an event, the method comprising:

receiving an access authorization from a configuration device, wherein the access authorization is valid for a participant invited into the building or to the event (access credential is received by visitor’s device, paragraph 040);

generating a machine-readable code using a server based on the access authorization of the participant invited into the building or to the event (access credential include barcode, paragraph 040);

sending the machine-readable code to a participant mobile device of the participant by means of the server (host system transmit credential to the visitor’s device, paragraph 040);

reading in the machine-readable code by means of a control device and decoding the machine-readable code (paragraph 035);

checking whether the machine-readable code authorizes the participant to access the building or event (paragraph 035);


displaying the participant information by means of the control device such that
 the participant information is capable of being checked by a controller with respect to the participant to allow the participant to enter the building or event (auditory or visual indication is provided to indicate whether or not a person is authorized for access, paragraph 035-036). Soleimani is silent on teaching if the participant is authorized based on the machine-readable code, then communicating this authorization 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Saylor because such modification provide an improvement over the system of Soleimani by providing an effective means of obtaining additional information on the authorized and enabling more informed decisions.


         Regarding claim 2, Soleimani teaches storing data relating to the access authorization on the server (host system) if the access authorization has been generated for the participant; and sending an electronic invitation to the participant mobile device of the participant after storage, wherein the electronic invitation contains the machine-readable code (paragraph 040). 

         Regarding claim 3, Soleimani teaches the server or the control device checks whether the machine-readable code authorizes access (paragraph 035).

         Regarding claim 4, Soleimani teaches participant information for the participant is stored on the server; wherein the server identifies the participant information that is assigned to the machine-readable code and sends said information to the control device (paragraph 040).
         Regarding claim 6, Soleimani teaches the participant information is intended to be checked by the controller (paragraph 040).
Regarding claim 7, Soleimani teaches the control device is a mobile device (paragraph 025).


Regarding claim 12, Soleimani teaches assigning a participant to a participant category(company name)  when defining the event and sending the participant category of a participant determined from the machine-readable code to the control device in response to the machine-readable code  being checked (paragraph 046-047).
Regarding claim 13, Soleimani teaches a system comprising a programmed processor and a memory containing instructions which when executed, cause the processor to: 
receive an access authorization from a configuration device, wherein the access

authorization is valid for a participant invited into the building or to the event (client device represents configuration device, paragraph 025-026);

generating a machine-readable code using a server based on the access authorization of the

participant invited into the building or to the event (access credential include barcode, paragraph 040);

send the machine-readable code to a mobile device of the participant by means of the

server (host system transmit credential to the visitor’s device, paragraph 040);

reading in the machine-readable code by means of a control device and decoding the

machine-readable code (paragraph 035);

checking whether the machine-readable code authorizes the participant to access the

building or event (paragraph 035);

identifying participant information by means of the server based on the machine-readable

code (paragraph 035); and

displaying the participant information by means of the control device such that the

participant information is capable of being checked by a controller with respect to the participant to allow the participant to enter the building or event (paragraph 035-036). Soleimani is silent on teaching if the participant is authorized based on the machine-readable code, then communicating this authorization to the server which identifies participant information for the participant. Saylor in an analogous art teaches the limitation of if the participant is authorized based on the machine-readable code, then communicating this authorization to the server which identifies participant information for the participant (the event host uses an application to access to access social intelligence service to gain information on attendee of the meeting, col. 3 line 54-col. 4 line 22).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Saylor because such modification provide an improvement over the system of Soleimani by providing an effective means of obtaining additional information on the authorized and enabling more informed decisions.


Regarding claim 14, Soleimani teaches the memory include a computer readable medium (paragraph 026). 
Regarding claim 15, Soleimani teaches a system for checking an access authorization to for a building or an event, the system comprising:

a server (host system), on which a plurality of access authorizations are stored, wherein each access authorization is assigned to a participant and linked to participant information  for said participant (paragraph 024);



a configuration device (client device), which is designed to exchange information with the server (paragraph 030); and

a control device (18), which is designed to exchange information with the server; wherein the server  is designed to receive the access authorizations from the configuration device, generate a machine-readable code based on one of the access authorizations and send said code to a participant mobile device  of the assigned participant (paragraph 034,040);

wherein the control device is designed to read in a machine-readable code; wherein the system is designed to decode the machine-readable code, to check whether the machine-readable code authorizes the participant to access the building and/or or event and to identify participant information based on the machine-readable code (paragraph 034);


	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani as disclosed by Saylor because such modification provide an improvement over the system of Soleimani by providing an effective means of obtaining additional information on the authorized and enabling more informed decisions.







Claim 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleimani US Patent Application Publication 20150106150 in view of Saylor US Patent 8943044 and further in view of Mizon US Patent Application Publication 20120068818.

It would have been obvious to one of ordinary skill in the art to modify the system of Soleimani in view of Saylor as disclosed by Mizon because such modification provide a  reliable and efficient means for providing user credential. 
Regarding claims 8-10, Soleimani is silent on teaching generating an additional machine readable code in response to the machine code read is first been recognized as valid during checking. Mizon in an analogous art teaches generating an additional machine readable code in response to the machine code read is first been recognized as valid during checking (col. 2 lines 56-64,col. 3 lines 5-15). Mizon teaches sending the additional machine-readable code  to the participant mobile device of the participant (col. 4 21-24); reading in the machine-readable code displayed by the participant mobile device  of the participant by means of the control device  and decoding the additional machine-readable code and
checking whether the additional machine-readable code authorizes access to the building and/or or event (col. 4 lines 25-44). Mizon teaches a validity of the additional machine-readable code is limited is limited in time (col. 3 lines 16-22) and also teaches marking the access authorization as used if the machine-readable code has been check (col. 3 lines 23-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Soleimani in view of Saylor as disclosed by Mizon because such modification increases the security of the access control system by generating the machine-readable access code based various restrictions.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/             Primary Examiner, Art Unit 2683